DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 7-20 are pending in this application.
Claims 12, 18 are amended.
Claims 3, 5-6 are cancelled.
Allowable Subject Matter
Claims 1-2, 4, 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record in combination does not disclose the limitation: An electric machine comprising: a stator having teeth that define open slots; and slot closers, each including a first flux bridge, a second flux bridge, and a third flux bridge surrounded by a nonmagnetic case and disposed between adjacent ones of the teeth with the case engaging and spanning the adjacent teeth, wherein the case forms nonmagnetic gaps between the flux bridges and the adjacent teeth, respectively, to reduce potential for torque ripple, wherein the second flux bridge is placed in the case such that a portion of the case is disposed between the first and second flux bridges to form a second nonmagnetic gap between the first and second flux bridges, and the third flux bridge placed in the case between the first and second flux bridges such that portions of the case are disposed between the first and third flux bridges to form a third nonmagnetic gap and between the second and third flux bridges to form a fourth nonmagnetic gap, respectively, and wherein the third flux bridge has a smaller cross-sectional area than the first flux bridge. Claims 2, 4, 7-11 are allowed based on their dependency on claim 1.
Regarding claim 12, the prior art of record in combination does not disclose the limitation: An electric machine comprising: a stator having radially extending teeth that define slots between adjacent teeth, the slots having slot openings defined between tips of the adjacent teeth; and slot closers disposed in the slot openings to close the slots, each of the slot closers including a first flux bridge, a second flux bridge, and a third flux bridge surrounded by a nonmagnetic case and disposed between adjacent ones of the teeth with the case engaging and spanning the adjacent teeth, wherein the case forms nonmagnetic gaps between the flux bridges and the adjacent teeth, respectively, to reduce potential for torque ripple, wherein the second flux bridge is placed in the case such that a portion of the case is disposed between the first and second flux bridges to form a second nonmagnetic gap between the first and second flux bridges, and the third flux bridge placed in the case between the first and second flux bridges such that portions of the case are disposed between the first and third flux bridges to form a third nonmagnetic gap and between the second and third flux bridges to form a fourth nonmagnetic gap, respectively, and wherein the third flux bridge has a smaller cross-sectional area than the first flux bridge, wherein each of the first,  second, and third flux 3Serial No. 16/032,537Atty. Dkt. No. 84036614Reply to Final Office Action of April 13, 2021bridges has an elongate body oriented within the slot closers to extend in a longitudinal direction of the stator. Claims 13-17 are allowed based on their dependency on claim 12.
Regarding claim 18, the prior art of record in combination does not disclose the limitation: A method of assembling a stator comprising: providing a stator having teeth that define open slots; winding conductors in the slots; fabricating a plurality of flux bridges from wherein the third flux bridge has a smaller cross-sectional area than the first flux bridge; and inserting the slot closer into one of the openings. Claims 19-20 are allowed based on their dependency on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        







	/THIENVU V TRAN/                                                            Supervisory Patent Examiner, Art Unit 2839